PER CURIAM.
Mark C. Love appeals the district court’s order denying his motion for temporary and permanent injunctive relief and subsequent dismissal of his civil action. We have reviewed the record, Love’s brief, and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Love v. Murphy, No. CA-02-682-CCB (D. Md. Mar. 8 & Apr. 1, 2002). We deny Love’s request for oral argument because the facts and legal contentions are adequately presented in the materials before *208the court and argument would not aid the decisional process.

AFFIRMED.